 Case 2:20-cv-12912-NGE-DRG ECF No. 4, PageID.54 Filed 11/25/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


LUTHER D. GONZALEZ-HALL,

              Plaintiff,                                 No. 20-12912

v.                                                       Honorable Nancy G. Edmunds

CITY OF DEARBORN, et al.,

           Defendants.
_______________________________________/

              ORDER DISMISSING PLAINTIFF'S STATE LAW CLAIMS

       Plaintiff Luther D. Gonzalez-Hall brings this civil rights lawsuit against

Defendants City of Dearborn, the Dearborn Police Department, and a number of

Dearborn police officers. Plaintiff’s complaint alleges violations of the United States

Constitution and 42 U.S.C. § 1983. The complaint also brings state law claims of false

arrest and false imprisonment, battery, gross negligence, and intentional infliction of

emotional distress.

       Since the parties to this matter are non-diverse, this Court declines to exercise

supplemental jurisdiction over Plaintiff’s state law claims so as to avoid jury confusion.

See 28 U.S.C. § 1367(c)(4); Moor v. Cty. of Alameda, 411 U.S. 693, 716 (1973);

Padilla v. City of Saginaw, 867 F. Supp. 1309, 1315 (E.D. Mich. 1994). Thus,

pursuant to § 1367(c), all of Plaintiff’s claims based on state law, including the state

law claims found in Counts II, VII, VIII, and IX of his complaint, are hereby

DISMISSED WITHOUT PREJUDICE. The Court will retain jurisdiction over Plaintiff’s

federal claims only.
 Case 2:20-cv-12912-NGE-DRG ECF No. 4, PageID.55 Filed 11/25/20 Page 2 of 2




      SO ORDERED.

                               s/Nancy G. Edmunds
                               Nancy G. Edmunds
                               United States District Judge

Dated: November 25, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of
record on November 25, 2020, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager
